internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-112985-97 date date number release date tax_year a date b date c date d year e year f year g year h country i dear this is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that your loss of long-term residence status did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated october and november and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-112985-97 a a former long-term_resident of the united_states within the meaning of sec_877 relinquished his u s lawful permanent resident status expatriated on date b by returning his green card to the u s consulate in country i on the same day he registered as a permanent resident of country i on the date of a’s expatriation his net_worth exceeded dollar_figure and his average annual tax_liability for the five-year period prior to expatriation exceeded dollar_figure a’s parents were born in country i a was born on date c and attended elementary_school middle school high school and college in country i a served for twelve years in the country i army a was hired by an american company in year e a time when the united_states was experiencing a shortage of scientists with ph d degrees and was actively recruiting abroad a obtained a green card rather than u s citizenship a retired in year g and on date b he repatriated to country i the country where family members of his generation and his closest friends are a’s wife is and has been since birth a citizen of country i during the five years preceding expatriation a maintained a home in the united_states where he lived for most of the year a’s wife who expatriated on date d approximately six and one half months before a has for many years had business and other interests in country i that necessitated her spending increasing amounts of time in that country a and his wife eventually expect to dispose_of their home in the united_states but for the time being are maintaining it as a vacation residence during the five years preceding expatriation a and his wife also maintained a residence in country i where they lived for several months each year from year f through year h a and his wife maintained an apartment there since year h they have resided in the house in which a’s wife was born and which she inherited from her parents a does not hold an interest in any partnership a is not considered to own any trust under sec_671 through of the code nor does a have any beneficial_interest in any trust on the date that he expatriated a’s assets consisted of cash marketable_securities with minimal appreciation individual_retirement_accounts u s pension u s real_estate and unappreciated personal_property located in the united_states a’s gross assets have a fair_market_value of less than dollar_figure a’s current_assets are representative of the assets he owned for the period that began five years prior to the date on which he expatriated and ending on the date that this ruling_request was submitted a does not expect any significant changes to his balance_sheet during the 10-year period following his expatriation a’s average annual net u s income_tax for the five taxable years prior to his expatriation was less than dollar_figure country i taxation of income and gains will not be significantly different than if a had continued to be a u s resident although the inheritance_tax eventually payable upon his death in country i may be less than the u s tax that would have applied if a had plr-112985-97 retained his u s residency depending on the ultimate identity of his heirs and the size of his estate any death_tax savings depends on a number of variables and are highly speculative a has no country i real_estate and country i imposes a wealth tax on securities and other assets in addition a’s u_s_assets will continue to be subject_to u s income and estate_tax under the normal rules applicable to nonresident_aliens sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed on u s source income as modified by sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that person is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship or long-term residency for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 the rule also applies to an individual subject_to new sec_877 who expatriated after date but on or before date and who submitted a ruling_request by date pursuant to notice_97_19 1997_1_cb_394 see also sec_877 under notice_97_19 as modified by notice_98_34 1998_27_irb_30 a former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_97_19 because he is plr-112985-97 described in two categories of individuals eligible to submit ruling requests prior to the issuance of notice_98_34 first on the date of a’s expatriation a was and continues to be a citizen and resident fully liable to income_tax in country i the country where a was born second a is also eligible to submit a request because his parents were born in country i a submitted substantially_all the information required by notice_97_19 as modified by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_97_19 as modified by notice_98_34 and therefore a will not be presumed to have expatriated with a principal purpose of tax_avoidance it is further held that a will not be treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of such a principal purpose to avoid tax under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s u s tax_liability for taxable periods prior to his loss of permanent resident status or for taxable periods after his loss of permanent resident status under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent iin accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-112985-97 sincerely yours counsel international office of the associate chief allen goldstein reviewer
